
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 95
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			 Received and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		CONCURRENT RESOLUTION
		Recognizing the importance of the
		  Department of Agriculture Forest Service Experimental Forests and
		  Ranges.
	
	
		Whereas the general provisions of the Act of June 4, 1897
			 (commonly known as the Organic Administration Act of 1897; 16 U.S.C. 551) and
			 section 4 of the Forest and Rangeland Renewable Resources Research Act of 1978
			 (16 U.S.C. 1643) authorize the Secretary of Agriculture to designate
			 experimental forests and ranges;
		Whereas, in 2008, the Department of Agriculture celebrated
			 the 100th anniversary of the establishment of the first experimental forest at
			 Fort Valley, Arizona, which eventually led to the creation of 77 additional
			 experimental forests and ranges within the National Forest System;
		Whereas the network of experimental forests and ranges
			 provides places for long-term science and management studies in major
			 vegetation types of the 195 million acres of public land administered by the
			 Forest Service;
		Whereas research at these experimental forests and ranges
			 has provided critical information to the public, such as recognition of acid
			 rain based on long-term precipitation chemistry data at Hubbard Brook, New
			 Hampshire, characterization of old-growth Douglas-fir forests and ecology of
			 the northern spotted owl, which set the stage for conservation planning in the
			 Pacific Northwest, improved understanding of the science of forest hydrology,
			 which was derived from long-term studies in experimental forests, especially
			 Coweeta, and the forest and rangeland management systems built from foundation
			 studies at many experimental properties; and
		Whereas experimental forests and ranges provide
			 opportunities to study the resources of the United States, including knowledge
			 of forest and stream ecosystems, long-term records of climate, forest dynamics,
			 hydrology, and other ecosystem components, information about long-term field
			 experiments and opportunities to participate in them, access to a cadre of
			 knowledgeable scientists, and access to thousands of publications about natural
			 resource management and ecosystem science: Now, therefore, be it
		
	
		That Congress recognizes the important
			 contributions that the 77 experimental forests and ranges within the National
			 Forest System have made in understanding and conserving the environment and
			 ensuring that natural resources in the United States remain a source of pride
			 and enjoyment.
		
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
